Citation Nr: 0001791	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an abnormal 
electrocardiogram/cardiac arrhythmia, also claimed as a heart 
condition.

2.  Evaluation of residuals of a right (major) 5th finger 
injury with proximal interphalangeal joint contracture, 
currently rated as noncompensably disabling.

3.  Evaluation of bilateral carpal tunnel syndrome, currently 
rated as noncompensably disabling.

4.  Evaluation of right hallux valgus, currently rated as 
noncompensably disabling.

5.  Evaluation of bilateral pes planus, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to May 
1976, and from June 1976 to August 1997.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant has perfected appeals as to claims for service 
connection for cardiac arrhythmia/abnormal electrocardiogram 
and for compensable evaluations for a 5th finger disability, 
bilateral carpal tunnel syndrome, right hallux valgus and 
bilateral pes planus.  The appeal was certified to the Board 
in June 1999.

In July 1999 the appellant submitted additional medical 
evidence to the RO that was then forwarded to the Board 
without a Supplemental Statement of the Case being issued.  
The cover letter to this evidence indicated that the 
appellant was submitting medical documents to be used in 
support of his claim.  The appellant stated, "Please make 
sure that these documents a[re] [sic] placed in my file and 
are considered when making your decision.  I would also like 
for records to be pulled form [sic] the VA out-patient clinic 
in reference to my claim."

Neither the appellant nor his representative has submitted a 
waiver which would allow the Board to review the evidence 
without prior RO review and consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999); see also 38 C.F.R. § 19.37(a) (1999).  
The cover letter that accompanied the medical evidence is 
insufficient in this regard.
Further, the appellant's submission of July 1999 reflects 
that additional VA Medical Center-Birmingham records must be 
obtained.  Since the appellant has not indicated what 
disabilities or claims these additional medical records might 
pertain to, the Board must assume the records are relevant to 
all of the claims on appeal.  Therefore, the Board cannot 
proceed to address any of the claims on appeal until the 
additional VA Medical Center record are associated with the 
claims folder.

Furthermore, the record reflects that the RO attempted to 
obtain additional service medical records which predated 
those in the file (prior to January 1986), but was informed 
in January 1999 that it appeared that these records may be 
located at ARPERSCOM.  It was also informed at that time that 
the request had been forwarded to ARPERSCOM.  No response 
from that organization has been received and made a part of 
the record on appeal as of the date of this remand.  Given 
that there is a pending claim for service connection for a 
heart condition, these records, if available, are 
particularly relevant to the adjudication of this case.  
Therefore, the RO should on remand further investigate this 
matter and in so doing, verify whether any additional service 
medical records are available.

The requisition and consideration of medical records which 
are possibly relevant to an issue on appeal is necessary for 
the adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999) and Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist a claimant in 
filing an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991) includes the duty to request 
information which may be pertinent to the claim.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as service department and VA medical 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

In light of the above, the Board believes that it would be 
useful to have the appellant examined again for compensation 
purposes to address the severity of the his service-connected 
disabilities at issue on appeal as well as to address the 
nature and etiology of the heart condition for which service 
connection is claimed.  It has been nearly two years at this 
point since the appellant was last examined by VA (March 
1998) and in view of the fact that he has received additional 
outpatient treatment for some his disabilities, further 
examination is warranted.  Also, it is evident based on the 
representative's arguments expressed in the "Written Brief 
Presentation" of December 1999 that further examination and 
assessment of the heart condition is needed.

Finally, as part of a June 1998 Appeal to the Board of 
Veterans' Appeals, the appellant contended that he had 
degenerative arthritis in both feet that was claimed, but not 
rated, as part of the original claim.  The Board notes that 
service connection for plantar fasciitis was granted in April 
1998.  On the issue portion of the rating decision the claim 
was listed as service connection for bilateral plantar 
fasciitis claimed as a foot condition with arthritis.  
Service connection was granted, however, for bilateral 
plantar fasciitis which was evaluated by analogy under 
Diagnostic Code 5099-5015 for benign new growths of bone.  
This diagnostic code directs evaluation of the disability on 
limitation of motion as for degenerative arthritis.  Plantar 
fasciitis was diagnosed on VA examination with bone spurring 
identified in service medical records.  The RO should clarify 
whether service connection for bilateral foot arthritis has 
been granted or considered.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the additional 
VA Medical Center-Birmingham outpatient 
records identified by the appellant in 
his July 1999 statement in support of the 
claim.

2.  The RO should follow-up on its most 
recent attempt to obtain all of the 
appellant's service medical records by 
contacting ARPERSCOM.  In this regard, 
the RO should request that record 
searches be undertaken to obtain any and 
all available service medical and 
clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, mental health clinic, field 
station, etc.) for the period while he 
was on active duty from August 1973 to 
May 1976, and for any additional records 
thereafter which date through January 
1986.  ARPERSCOM should be requested to 
proceed with all reasonable alternative-
source searches which may be indicated by 
this request.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

3.  Upon completion of the above, the RO 
should schedule the appellant for VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities involving the 5th 
right finger, carpal tunnel syndrome in 
the hands, right hallux valgus and 
bilateral pes planus.  All appropriate 
diagnostic tests and studies deemed 
necessary to render the opinions 
requested, and to assess the severity of 
these disabilities, to include 
neurological testing and x-rays, if 
appropriate, should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
Examining physicians should be 
specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated 
pursuant to this remand, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the condition, precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.  In 
that the examination is to be conducted 
for compensation rather than for 
treatment purposes, the physician should 
also be advised to address the functional 
impairment of each disability in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).

The examinations requested herein should 
also address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for any related traumatic 
arthritis, limitation of motion, 
ankylosis, etc., and other impairments 
pursuant to the applicable diagnostic 
codes as well as for any existing 
neurological impairment, if appropriate.  
The examinations must also cover range of 
motion (ROM) testing where applicable, 
and should report the exact ROM of the 
affected joint of joints.  The ROM 
results should be set forth in degrees, 
and the report should include information 
as to what is considered "normal" range 
of motion.  If the appellant does not 
cooperate in such testing, this fact 
should be specifically noted and the 
examiner should provide a discussion 
explaining how the appellant's failure to 
fully cooperate with ROM testing impacts 
the validity of the medical examination.  
The examinations should further address 
the extent of functional impairment 
attributable to any reported pain, and in 
so doing, should include a detailed 
account of all related pathology for each 
disability evaluated, including arthritis 
or neurological disorder, if found to be 
present.

Moreover, the examinations must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the affected joints of the 
fingers, hands, toes and feet, and 
provide an opinion as to how these 
factors result in any limitation of 
motion and/or function of the affected 
joints.  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If an 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  Finally, 
the examinations should include medical 
opinions addressing the severity of these 
disabilities and the impact each has, 
whether singularly or in combination, on 
the appellant's employability.  A 
complete rationale for all conclusions 
reached must be provided.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examinations.

4.  The RO should also schedule the 
appellant for a comprehensive VA 
cardiovascular examination. The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested heart disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, and any special testing 
deemed appropriate.  Further, for any 
heart disorder diagnosed, the physician 
should specifically address the following 
questions:  (1) whether the medical 
evidence on file establishes the presence 
of the heart disorder during any of the 
appellant's periods of military service; 
(2) if there is no medical evidence of a 
heart disorder during any of the 
appellant's periods of service, the 
physician should clearly indicate so; and 
(3) based on all the medical records and 
without resorting to speculation, the 
physician should indicate what is the 
date of onset of any current heart 
disorder found on examination.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The report of 
the examination should be associated with 
the claims folder.

5.  The appellant should be given 
adequate notice of all scheduled 
examinations.  If he fails to report for 
an examination, this fact must be noted 
in the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  The RO should specifically 
review the examination reports to 
determine if they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999); Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Following completion of the above, 
the RO should readjudicate the claims now 
in appellate status before the Board, as 
listed on the title page of this REMAND, 
with consideration of all the evidence of 
record, including the evidence submitted 
by the appellant in July 1999 as well as 
any evidence developed pursuant to the 
Board's remand instructions.  If the 
decision on any claim remains adverse to 
the appellant in any manner, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO subsequent to the 
issuance of the December 1998 
supplemental statement of the case.

8.  The RO should also clarify its 
determination of entitlement to service 
connection for bilateral foot arthritis, 
and inform the appellant of its 
determination regarding this matter.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


